Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “bypass air supply portion bypass circuit portion” renders the claim indefinite because it is unclear what is being recited or what the phrase is directed to.
Regarding claim 13, “the heating and/or bypass airstream” lacks sufficient antecedent basis in the claims. Only the bypass airstream is claimed in claim 1.
Regarding claim 17, “the hot air condition” lacks sufficient antecedent basis in the claims.
Regarding claims 18 and 26, “adequate ventilation” renders the claim indefinite because it is unclear what constitutes ventilation as being adequate, i.e. what level of fresh air introduction results in adequate ventilation.
Regarding claims 13-14, 16-20 and 22-25, “hot ambient air condition” renders the claims indefinite because it is unclear what constitutes ambient air as “hot”, i.e. what temperature the air must be at to be considered “hot”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (US20150338114A1).
Regarding claim 1, Baur teaches an air handling unit for an HVAC system for use in a building, the air handling unit comprising:
A first circuit portion for providing a cold air airstream and having a first cooling element disposed in the cold air airstream (Figure 1: 58 and 6); and
A second circuit portion for providing a bypass air airstream (Figure 1: 4), including a second cooling element disposed in the bypass air airstream (Figure 1: 32), the air handling unit further comprising an ambient air damper for variably adjustably admitting ambient air into the cold air airstream (Figure 1: 104), and another ambient air damper for variably adjustably admitting ambient air into the bypass air airstream (Figure 1: 102).
Regarding claim 2, Baur teaches all of the limitations of claim 1, for use wherein the building has a cold air supply duct and a bypass air supply duct (Figure 1: 4 and 6), the air handling unit further comprising a first fan for propelling the cold air airstream into the cold air supply duct and a second fan for propelling the bypass air airstream into the bypass air supply duct (Figure 1: 8 and 10).
Regarding claim 3, Baur teaches all of the limitations of claim 2, provided in combination with a heating element disposed in the bypass air airstream, inside the building and downstream of the air handling unit (Figure 1: 38. The air handling unit can be considered as the group of structures which treat the air before 38).
Regarding claim 4, Baur teaches all of the limitations of claim 2, for use where the building also has a hot air supply duct (Figure 1: branch duct with 54), having a heating element for providing a hot air airstream (Figure 1: 38), wherein the second fan is for propelling the hot air airstream into the hot air supply duct (Figure 1: 8 and duct with 54) and for propelling the bypass air airstream into the bypass air supply duct (Figure 1: 8).
Further regarding claim 4, “for use where the building also has a hot air supply duct” is interred in commas rendering it an appositive phrase. The following phrase “having…” does not modify the hot air supply duct in the appositive phrase, but modifies “the air handling unit of claim 2”.
Regarding claim 5, Baur teaches all of the limitations of claim 1, for use where the building has an air supply duct (Figure 1: duct portion between 44 and the meeting of the cold and bypass ducts), wherein
The bypass air airstream is divided into a hot air supply portion and a bypass air supply portion (Figure 1: the bypass air supply portion can be the portion of 4 from 12 to 4 and the hot air supply portion can be from 34 to 54);
The second cooling element is disposed in the bypass air supply portion (Figure 1: 32) of the bypass air airstream and the air handling unit further comprises a heating element disposed in the hot air supply portion of the bypass air airstream (Figure 1: 34), a first fan for propelling the cold air airstream into the air supply duct through a variably adjustable cold deck damper (Figure 1: 10 and 72) and a second fan for propelling the bypass air airstream into the air supply duct (Figure 1: 8) through a variably adjustable bypass deck air damper (Figure 1: 22) and for propelling the hot air airstream into the air supply duct through a variably adjustable hot deck air damper (Figure 1: 54).
Regarding claim 6, Baur teaches all of the limitations of claim 5, for use where the building is divided into zones and is provided with a plurality of instances of the air supply duct for serving each zone (Figure 1: rooms 44 and 46), the air handling unit further comprising a corresponding plurality of instances of the cold deck air damper, the bypass deck air damper, and the hot deck air damper (Figure 1: 54 and 72 for hot and cold, respectively. 22 and 90 can be considered bypass deck air dampers.
Further regarding claim 6, “corresponding instances” only requires that the number of dampers defined as claimed are present, i.e. the “corresponding instances” of dampers does not require the dampers to be in any particular location.
Regarding claim 7, Baur teaches all of the limitations of claim 6, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Regarding claim 8, Baur teaches all of the limitations of claim 5, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Regarding claim 9, Baur teaches all of the limitations of claim 4, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Regarding claim 10, Baur teaches all of the limitations of claim 3, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Regarding claim 11, Baur teaches all of the limitations of claim 2, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Regarding claim 12, Baur teaches all of the limitations of claim 1, for use where the building has a return air duct (Figure 1: 82), the air handling unit further comprising a return air damper for variably adjustably admitting return air into the cold air airstream (Figure 1: 98) and another return air damper for variably adjustably admitting return air into the bypass air airstream (Figure 1: 94).
Regarding claim 13, Baur teaches all of the limitations of claim 1, in combination with a controller configured to control the first cooling element so as to cool the cold air airstream and to control the second cooling element so as to cool the bypass air airstream, under a hot ambient air condition (¶48, the controller is capable of performing this function without further modification if ambient air is hot).
Regarding claim 14, Baur teaches all of the limitations of claim 13, wherein
The controller is further configured to control the first and second cooling elements so as to cool the cold air airstream more than the bypass air airstream under the hot ambient air condition (¶48, Baur is capable of this function without further modification.)
Regarding claim 16, Baur teaches an HVAC system for use in a building having a return air duct (Figure 1), the system comprising:
An air handling unit comprising a cooling circuit portion for providing a cold air airstream and a cooling element disposed in the cold air airstream (Figure 1: duct with 10 and 58), the air handling unit further comprising a bypass circuit portion for providing a bypass air airstream, independent of the cold air airstream, and a return air damper for admitting return air from the return air duct into the bypass air airstream (Figure 1: damper 94 admits air into what can be considered a bypass air duct); and
A controller configured to close the return air damper under a hot ambient air condition (¶60. The controller controls the damper and therefore can control the damper, without further modification, under a hot ambient air condition.)
Regarding claim 17, Baur teaches all of the limitations of claim 16, the air handling unit further comprising
An ambient air damper for admitting ambient air into the cold air airstream, wherein the controller is further configured to close the ambient air damper under the hot air condition (Figure 1: 104, ¶60. The controller is configured to close the flap and therefore configured to close the flap under the specified condition).
Regarding claim 18, Baur teaches an HVAC system for use in a building (Figure 1), comprising:
An air handling unit comprising a cooling circuit portion for providing a cold air airstream (Figure 1: portion with 10), and a cooling circuit ambient air damper for admitting ambient air into the cold air airstream (Figure 1: 104), and a bypass circuit portion for providing a bypass air airstream independent of the cold air airstream (Figure 1: portion with 8) and a bypass circuit ambient air damper for admitting ambient air into the bypass airstream (Figure 1: 102); and
A controller configured to close the cooling circuit ambient air damper and use the bypass ambient air damper for admitting sufficient ambient air into the bypass air airstream to ensure adequate ventilation under a hot ambient air condition (¶60. The controller opens and closes these flaps independently, and therefore is configured to close one and open the other under the claimed condition).
Regarding claim 19, Baur teaches all of the limitations of claim 13, which under normal operations performs the method of claim 19.
Regarding claim 20, Baur teaches all of the limitations of claim 14, which under normal operation performs the method of claim 20.
Regarding claim 22, Baur teaches all of the limitations of claim 16, which under normal operation performs the method of claim 22.
Regarding claim 23, Baur teaches all of the limitations of claim 17, which under normal operation performs the method of claim 23.
Regarding claim 24, Baur teaches all of the limitations of claim 18, which under normal operation performs the method of claim 24.
Regarding claim 25, Baur teaches all of the limitations of claim 22, further comprising:
Providing a cooling circuit ambient air damper for admitting ambient air into the cold air airstream and closing the cooling circuit damper under the hot ambient air condition (¶60. The controller closes and opens the dampers and therefore can close and open the dampers under a hot ambient air condition).
Regarding claim 26, Baur teaches all of the limitations of claim 25, further comprising
Providing a bypass circuit ambient air damper for admitting ambient air into the bypass air airstream, and using the bypass air ambient air damper for admitting sufficient air into the bypass air airstream to ensure adequate ventilation (¶60).
Further regarding claims 19-20, and 22-25, the terminology “under the hot ambient air condition” renders the action predicated on the condition contingent. If the hot ambient air condition does not exist, then the action is not taken under the interpretation that the action happens when the condition exists. Therefore, the action triggered by the condition is not required under the broadest reasonable interpretation of the claim. See MPEP 2111.04.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763